NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                Submitted February 9, 2011*
                                 Decided February 9, 2011

                                           Before

                             FRANK H. EASTERBROOK, Chief Judge

                             MICHAEL S. KANNE, Circuit Judge

                             ANN CLAIRE WILLIAMS, Circuit Judge

No. 10‐2580

UNITED STATES OF AMERICA,                           Appeal from the United States District
     Plaintiff‐Appellee,                            Court for the Northern District of Illinois,
                                                    Eastern Division.
       v.
                                                    No. 09 CR 565‐2
JERMAINE JONES,
     Defendant‐Appellant.                           Elaine E. Bucklo,
                                                    Judge.

                                         O R D E R

       Jermaine Jones and his wife stole more than 2,100 Social Security numbers from her
workplace and used this information to obtain loans over the Internet.  Jones pleaded guilty
to wire fraud, see 18 U.S.C. § 1343, and was sentenced to a below‐guidelines term of
58 months’ imprisonment.  In calculating Jones’s imprisonment range, the district court
followed our decision in United States v. Demaree, 459 F.3d 791 (7th Cir. 2006), and used the
guidelines manual in effect on the date of sentencing.  If the court had used the guidelines


       *
        After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2)(C).
No. 10‐2580                                                                                  Page 2

manual in effect when Jones committed his crime, however, Jones’s offense level would
have been lower—and thus too his imprisonment range.

        On appeal Jones asks us to overrule Demaree, which held not only that the district
court must use the guidelines manual in effect on the date of sentencing but also that the Ex
Post Facto Clause poses no obstacle.  This is not the first time we have been invited to
abandon Demaree, but we have yet to be offered a compelling reason.  See, e.g., United States
v. Favara, 615 F.3d 824, 829 (7th Cir. 2010), petition for cert. filed sub nom. Custable v. United
States, 79 U.S.L.W. 3310 (U.S. Nov. 9, 2010) (No. 10‐631); United States v. Nurek, 578 F.3d 618,
625‐26 (7th Cir. 2009), cert. denied, 130 S. Ct. 2093 (2010); United States v. Patterson, 576 F.3d
431, 444 (7th Cir. 2009), cert. denied, 130 S. Ct. 1284 (2010).  In fact Jones does not even offer a
new argument.  He acknowledges, though, that he does not anticipate our upsetting
precedent but simply wishes to preserve the issue for presentation to the Supreme Court.

                                                                                       AFFIRMED.